DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40, 41, 42, 43, 44, 52, 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 12, 14, 30 of U.S. Patent No. : 10722865, (which is U.S. Application No.: 14/498542) in view of Matteson (US Pub.: 2010/0282140).
Claim 1 of ‘865 overlaps all the features of Claims 40 and 58 in this application except for the method step of:
Separating from the flue gas stream, the multi-functional composition of matter particles comprising mercury collected from the flue gas stream.
	This feature however is commonly known in the prior art.  For example, Matteson describes dispersing activated carbon particles into flue gas to absorb mercury gases (para. 3).  The sorbent passes through a filter, which then filters out the sorbent particles (para. 12).    


	Claim 6 of ‘865 overlaps Claim 41 of the present application.

	Claim 8 of ‘865 overlaps claim 42 of the present application.

	Claims 12 and 14 of ‘865 overlap claims 43 and 44 of the present application.

	Claim 30 of ‘865 overlaps Claim 52 of the present application.

 The following is an examiner’s statement of reasons for allowance: Tso (US Pub.: 2012/0264600). This reference describes porous carbon with micropores and mesopores (para. 15).  The material is modified with other compounds, such as CaCl2 which can be considered minerals (apra. 66, 67).  The reference is used for coolants systems however and not for removing mercury from exhaust.

Pollack (US Pub.: 2011/0250111) describes a method for removing mercury from a flue gas (title) using carbon whose pore volume and pore size distribution can somewhat be controlled (para. 30).  The carbon has micrpores (para. 30) and a medium particle diameter of 0.1 micrometers to 100 micrometers (para. 31).  The reference does not disclose a ratio of micropores to mesopores of 0.7 to 1.5 however.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



September 21, 2021